EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregg Jansen (#46799) on 1/27/2022.

The application has been amended as follows: 
Claims 1, 8, 14 and 27 are amended.
Claims 2, 6- 7, 9, 13, 18, 20, 22, 24 and 26 are cancelled.
1. (Examiner's Amendment) A communication method, comprising:
receiving, by a terminal, first indication information from a first network device, the first indication information indicating whether a second network device supports an enhanced physical broadcast channel (PBCH), the first indication information indicating a number of a specific symbol of sending the enhance downlink signal by the second network device, the first indication information comprises a repetition count of the enhanced PBCH in one subframe, the second network device is a neighboring network device of the first network device, and the enhanced PBCH is a repetition transmission of a PBCH in a time length; and
receiving, by the terminal according to the first indication information, an enhanced PBCH from the second network device if the first indication information indicates the second network device supports the enhanced PBCH.

2. (Cancelled)



4. (Previously Presented) The method according to claim 1, wherein the method further comprises:
reporting, by the terminal, capability information to the first network device,  the capability information indicating that the terminal supports the enhanced signal transmission.

5. (Original) The method according to claim 1, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame.

6-7. (Cancelled)

8. (Examiner's Amendment) An apparatus, comprising: 
one or more processors, and
a non-transitory storage medium coupled to the one or more processors and configured to store program instructions that when executed by the one or more processors, perform operations comprising:
receiving first indication information from a first network device, the first indication information indicating whether a second network device supports an enhanced physical broadcast channel (PBCH), the first indication information indicating a number of a specific symbol of sending the enhance downlink signal by the second network device, the first indication information comprises a repetition count of the enhanced PBCH in one subframe, the second network device is a neighboring network device of the first network device, and the enhanced PBCH  is a repetition transmission of a PBCH  in a time length; and
receiving an enhanced PBCH according to the first indication information from the second network device if the first indication information indicates the second network device supports the enhanced PBCH.

9. (Cancelled)

10. (Original) The apparatus according to claim 8, wherein the first indication information is comprised in a radio resource control connection reconfiguration message from the first network device.

11. (Previously Presented) The apparatus according to claim 8, wherein the operations further comprise:
reporting capability information to the first network device,  the capability information indicating that the apparatus supports the enhanced signal transmission.

12. (Original) The apparatus according to claim 8, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame.

13. (Cancelled)

14. (Examiner's Amendment) A communication method, comprising:
receiving, by a first network device, second indication information from a second network device, the second indication information indicating the second network device supports an enhanced physical broadcast channel (PBCH), the first indication information indicating a number of a specific symbol of sending the enhance downlink signal by the second network device, the first indication information comprises a repetition count of the enhanced PBCH in one subframe, the second network device is a neighboring network device of the first network device, and the enhanced PBCH is a repetition transmission of a PBCH in a time length; and
sending, by the first network device, first indication information to a terminal, the first indication information indicating whether the second network device supports the enhanced PBCH.


sending, by the first network device, a radio resource control connection reconfiguration message,  the radio resource control connection reconfiguration message comprising the first indication information.

16. (Previously Presented) The method according to claim 14, wherein the receiving, by the first network device, the second indication information from the second network device comprises:
receiving, by the first network device, a handover response message from the second network device,  the handover response message comprising the second indication information.

17. (Previously Presented) The method according to claim 14, wherein the method further comprises:
receiving, by the first network device, capability information reported by the terminal,  the capability information indicating that the terminal supports the enhanced signal transmission; and
sending, by the first network device, a handover request message to the second network device,  the handover request message comprising the capability information.

18. (Cancelled)

19. (Original) The method according to claim 14, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame.

20. (Cancelled)

21. (Previously Presented) The method according to claim 1, wherein the first indication information is indicated by one bit.



23. (Previously Presented) The apparatus according to claim 8, wherein the first indication information is indicated by one bit.

24. (Cancelled)

25. (Previously Presented) The method according to claim 14, wherein the first indication information is indicated by one bit.

26. (Cancelled)

Examiner's Amendment) A non-transitory storage medium configured to store program instructions; wherein when the program instructions are executed by a computer, the instructions cause the computer to perform: 
receiving[[,]] first indication information from a first network device, the first indication information indicating whether a second network device supports an enhanced physical broadcast channel (PBCH), the first indication information indicating a number of a specific symbol of sending the enhance downlink signal by the second network device, the first indication information comprises a repetition count of the enhanced PBCH in one subframe, the second network device is a neighboring network device of the first network device, and the enhanced PBCH is a repetition transmission of a PBCH in a time length; and
if the first indication information indicates the second network device supports the enhanced PBCH, receiving according to the first indication information, an enhanced PBCH from the second network device.

28-30. (Examiner's Amendment - Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about receiving second indication information from a second network device, the second indication information indicating the second network device supports an enhanced physical broadcast channel (PBCH), the first indication information indicating a number of a specific symbol of sending the enhance downlink signal by the second network device, the first indication information comprises a repetition count of the enhanced PBCH in one subframe.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468